UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: December 31, 2007 Date of reporting period: June 30, 2007 Item 1. Report to Stockholders. PHOCAS REAL ESTATE FUND PHOCAS SMALL CAP VALUE FUND SEMI-ANNUAL REPORT June 30, 2007 August 27, 2007 Real Estate Fund Review The private commercial real estate market is alive and well, while the public real estate market, including REITs, has taken more than its fair share of beatings in the last month. Even after the largest REIT acquisition of all time, Equity Office Properties, closed last quarter, there continues to be strong activity in the mergers and acquisitions market. Archstone Smith (ASN) agreed to be acquired by Tishman Speyer and Lehman Brothers, Morgan Stanley Real Estate made an offer for Crescent Real Estate (CEI) and Goldman Sachs real estate fund, Whitehall Street Global Real Estate Limited Partnership, entered an agreement with Equity Inns (ENN). The slide in REIT share prices has been driven mainly by continued capital outflows as dedicated mutual funds process redemptions, and non-dedicated REIT investors rotate out of the asset class. One thing to note is while domestic real estate funds are experiencing large outflows, global real estate funds are receiving decent inflows. As measured by the FTSE EPRA/NAREIT Index, the U.S. market accounts for roughly 40% of the global real estate market. Thus, while investor monies are exiting domestic funds, some cash, not all, is being reinvested in U.S. REITs via global real estate funds. While volatile, the U.S. securitized commercial real estate market, as measured by the NAREIT Equity REIT Index (the “Index”), was roughly flat in April and May. However, June was an entirely different ball game. The real estate market declined 9.1% as the yield of the 10-year Treasury Note increased to 5.1% at the quarter, significantly higher than its 4.6% level at the beginning of the quarter. This spike spurred investor fears of higher cap rates, thus lower NAVs, and REIT investment outflows remained steady and frequent. While we have not seen much evidence of rising cap rates, we continue to believe that cap rates will remain sticky for high quality assets or assets located in high barrier to entry markets given strong Net Operating Income (NOI) and limited supply. Overall, REITs turned in the worst quarterly performance in five years, as the Index declined 9.0%. In the short-term, REITs and other securities that offer higher yields often see declining prices in higher interest rate environments. Underlying business fundamentals, however, usually drive the stock prices higher despite interest rate elevations. We believe that as long as rates don’t shoot up dramatically, REIT stocks should see better days ahead. Our belief is strengthened by the observation that many REITs finished the quarter at a 10-20% undervaluation, based on net asset value, given strong rental growth and a still low interest rate environment. Following, please see a breakdown of performance and yields by sector for the second quarter of 2007, as well as the 2007 year to date. 2 Sector 2nd Qtr 2007 YTD 2007 Yield Industrial/Office -9.3 % -7.3 % 4.1 % Office -7.6 % -6.9 % 4.0 % Industrial -11.0 % -7.1 % 3.8 % Mixed -12.6 % -9.1 % 5.2 % Retail -14.6 % -6.2 % 4.0 % Shopping Centers -15.1 % -9.7 % 4.2 % Regional Malls -14.9 % -3.1 % 3.8 % Free Standing -7.8 % -6.2 % 5.4 % Residential -2.9 % -5.2 % 3.8 % Apartments -2.9 % -5.3 % 3.8 % Manufactured Homes -2.7 % -3.8 % 3.7 % Diversified -5.5 % -6.3 % 4.1 % Lodging/Resorts -4.4 % 3.0 % 4.6 % Health Care -12.9 % -12.9 % 6.4 % Self Storage -17.3 % -18.8 % 3.4 % Specialty 2.1 % 6.6 % 4.1 % Equity REIT Index -9.0 % -5.9 % 4.2 % All figures include dividends.Source: NAREIT. As with the rest of the industry, Apartment and Manufactured Home REITs had a volatile quarter, but were still able to outperform the Index. The out performance by Apartments was due largely to the Archstone acquisition, which lifted the stock 8.9% during the quarter. In addition, relative to the industry, both sectors benefited from the rise in interest rates causing the cost of home ownership to increase. As such, we believe these sectors are likely to continue to outperform for the remainder of the year. Lodging has also benefited from M&A activity with a sharp rise on the heels of the Equity Inns announcement. It is not difficult to understand how the sector outperformed the Index when four out of the best six performing REITs were small cap Lodging companies. The trend continued, as 10 out of the top 18 performers from the Index were Lodging REITs. Included in these top performers was Sunstone (+ 5.3%). Still, the company remains one of the most undervalued positions in the portfolio. Offices also did slightly better than the Index. The smaller cap and “niche” companies outperformed in this sector as the larger cap names were sold off during the slide for liquidity. Alexandria (-2.8%) was supported by its large life science portfolio transaction, which finally provided some price comparison. Prior to the Slough Real Estate portfolio transaction there were no relevant comps and investors struggled with valuing the company on an asset level.While this is only a single data point, it allows investors to extrapolate comparison valuations. Alexandria remains very attractively priced. Also in the portfolio, Mission West performed well with +3.6% total return for the quarter. The stock remains under-owned by institutions. We believe the company is off the radar for many investors as it does not own assets in highly thought of 3 markets such as Manhattan, Los Angeles, San Francisco or even Boston, but is a value oriented story with R&D assets in Silicon Valley. The Self Storage sector was the worst performing sector during the quarter, as demand weakened from the lower housing turnover, and fundamentals declined with tougher comps from a lack of hurricane demand. The sector was also hurt by the poor performance of its largest company, Public Storage (-18.4%). The company’s concessions remained high as management pursues higher occupancy in the acquired Shurgard portfolio. Despite healthy cash flow growth, the Retail sector lagged the Index. While consumer spending and retail sales growth are healthy, two large retailers announced slower new store openings or being more selective in new sites. Another driver of the underperformance was the lack of M&A activity, or even M&A rumors, in the sector. The largest companies in the respective sub-sectors, Kimco and Simon Properties, underperformed the index significantly. Given the high quality of these companies, we believe these REITs were being sold for liquidity without regard to fundamentals. These two companies are among the best managed in the industry, and have some of the best assets and locations in the space. Acadia was the only Shopping Center REIT in positive territory for the quarter, and continues to be a top pick in our portfolio due to its “Urban Infill” program that is focused on redeveloping older assets in New York City. Understandably in a rising interest environment, healthcare REITs are “triple net,” Healthcare REITs underperformed the Index. The sector was also negatively impacted by company-specific issues. Health Care Properties entered the Life Science arena with a portfolio purchase with no prior experience in this niche market. Ventas was also hurt by its acquisition of the Sunrise portfolio. The Industrial sector underperformed for the quarter, as the REIT sell off impacted the largest company in the sector, Prologis (PLD), as investors again searched for liquidity. Fears of higher cap rates could also explain the share price decline in PLD, as the company has not traded on NAV basis, and apparently was not given full credit for its significant development pipeline. Small Cap Value Review Just when we thought we had some real issues facing us after the first quarter of 2007
